   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 1 of 25




                                   MANAGEMENT AGREEMENT


     4[S    0
                MANAGEMENT AGREEMENT (the "Agreement") is made and entered into as of
                        , 2012 by and between the LEON COUNTY EDUCATIONAL
 FACI       IES AUTHORITY, having its principal office at 3623 Robinhood Road, Tallahassee,
 Florida 32312 (the ''Authority?, and ASSET CAMPUS HOUSING, INC., having its principal
 office at 675 Bering Drive, Suite 200, Houston, Texas 77057-2268 {"Manager?:


                                            WITNESSETH:


          WHEREAS, the Authority is the owner of the Southgate Campus Centre, a student housing-
facility located at the intersection of Jefferson and Gray Streets in Tallahassee, Florida (the ''Property?,
which Property was financed with the proceeds of the $25,435,000.00 Leon County Educational
Facilities Authority Certificates of Participation, Series 1991 (the "Certificates?; and

       WHEREAS, the Certificates were defeased with the proceeds of the $12,000,000 Leon County
Educational Facilities Authority Revenue Refunding Bonds (Southgate Residence Hall Project) Series
1998A (the ''Series A Bonds? and the $20,500,000 Leon County Educational Facilities Authority
Subordinated Revenue Refunding Bonds (Southgate Residence Hall Project) Series 1998B (the ''Series
B Bonds? (the Series A Bonds and Series B Bonds together, the ''Bonds'?; and

        WHEREAS, the owners of the Series A Bonds (the "Series A Bondholders? and the owners
of the Series B Bonds (the "Series B Bondholders? (the Series A Bondholders and Series B
Bondholders together, the ''Bondholders') have certain rights with respect to this Agreement as set
forth in that certain Indenture of Trust dated as of May 1, 1998 by and between the Authority and
SunTrust National Bank, Central Florida, National Association, as trustee for the Bonds ("Trustee'?
(the "Trust Indenture''); and

      WHEREAS, pursuant to Section 11.17 of the Trust Indenture, the Authority is required to
employ a qualified management company to manage and operate the Property; and

       WHEREAS, at the direction of the Bondholders the Authority wishes to retain Manager to
manage and operate the Property, and Manager is willing to do so, all on the terms and conditions
hereinafter set forth; and

      WHEREAS, the Manager acknowledges all of the foregoing and accepts its appointment
hereunder subject to the conditions specified in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, consistent with Florida law and the Trust Indenture, the Authority and
Manager mutually agree as follows:




                                                                                 ASSET_SCC 000001
                                            EXHIBIT 3
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 2 of 25




                            ARTICLE 1. BONDHOLDERS' RIGHTS

         1.01   Certain Definitions.

                 (a) "Bondholder Recommendation and Approvaf" means the recommendation of
 the Majority of the Series B Bondholders with (i) the prior written consent of the Controlling
 Series A Bondholder if there is a Controlling Series A Bondholder or, (ii) if there is no
 Controlling Series A Bondholder, the prior written consent of the Majority of the Series B
 Bondholders; provided, however, that the Controlling Series A Bondholder shall not he obligated
 to accept the recommendation of the Majority of the Series B Bondholders.

                (b) "Controlling Series A Bondholder "shall mean the person designated in
 Section 6.01 hereto as amended from time to lime in accordance with Section 6.02 herewith.

                (c) ''Majority of the Series B Bondholders "means the owners, as set forth on the
 Bond register, of a majority in outstanding principal amount of the Series B Bonds.

        1.02 Bondholder Recommendation and Approval Reguired. The Authority may not
take or omit to take any action or grant or withhold its consent or approval under this Agreement
except upon Bondholder Recommendation and Approval. The Authority must take or omit to
take any action or grant or withhold its consent or approval under this Agreement upon
Bondholder Recommendation and Approval. The Authority must present prior written evidence
to Manager that it has received Bondholder Recommendation and Approval, and Manager shall
not he entitled to rely on any act, omission, approval, disapproval, consent or refusal of the
Authority unless and until it has received such written evidence. Bondholders shall indemnify
and hold harmless the Authority for any action taken or omitted by the Authority or in the
Authority's name, where such action is taken or omitted by the Bondholders acting for or
intending to bind the Authority without the specific approval and consent of the Authority, or
where the Authority takes or omits to take such action solely upon Bondholder Recommendation
and Approval. Such indemnification shall include reasonable attorneys' fees and costs incurred by
the Authority, its members, staff, attorneys and other representatives.

        1.02 Bondholder Authorization. If any approval, consent or authorization of the
Bondholders is required pursuant to this Agreement, excluding "Bondholder Recommendation
and Approval," such approval, consent or authorization shall be of the Controlling Series A
Bondholder or, if there is no Controlling Series A bondholder, by the Majority of the Series B
Bondholders. Notwithstanding, notification of the issue with respect to which Manager or
Authority is seeking the consent, approval or authorization of the Bondholder shall be made to
both the Controlling Series A Bondholder and the Majority of the Series B Bondholders.

        1.03 Third Party Beneficiaries. The Bondholders shall be third party beneficiaries of
this Agreement.

          1.04 Authorizations and Notice. Any authorization, consent or approval by the
 Controlling Series A Bondholder under this Agreement shall be obtained from the representative
 as set forth in Section 6.01 hereof. Any authorization, consent or appro\al by the Majority of the
  Series B Bondholders shall be obtained from the Chairman of the Committee on Behalf of the
. Series 1998B Bonds as set forth in Section 6.0 I hereof. Any notice to the Bondholders required
 hereunder shall be sent to both the representative for the Controlling Series A Bondholder and the
 representative of the Series 1998 B Bondholders Committee, each as set forth in Section 6.01
                                                 2
                                                                           ASSET_SCC 000002
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 3 of 25




hereof.


                          ARTICLE lA. APPOINTMENT OF MANAGER

         l .OlA Appointment of Manager. The Authority, as directed by the bondholders, hereby
 appoints Manager and Manager accepts appointment as the sole and exclusive manager for the
 Property upon the terms and conditions set forth herein.

          1.02A Term of Agreement. The primary term of this contract shall commence as of the first
 (l8) day of August, 2012, and shall expire on the thirty-first (31st) day of July, 2015, unless sooner
 terminated in accordance with the provisions hereof. This Agreement may be renewable for one
 additional year; provided that upon Bondholder Recommendation and Approval, upon expiration
 of this Agreement and a resulting vacancy in the position of manager, the Authority shall negotiate
 and enter into a new management agreement with the Manager.

         1.03A Account Agency Agreement. Concurrently with the commencement of this Agreement,
the Authority and Manager shall enter into the Account Agency Agreement, attached as Schedule A,
pursuant to which Manager will open and/or maintain fom (4) separate trust accounts for the Property.
The first such account shall be designated the "Rent Payment Account" (herein referred to as the
 "Collection Account), and Manager shall deposit all rental income and other revenue due from or
arising out of the operation of the Property into such Collection Account on a daily basis, as such
revenue is received by Manager. The second account shall be designated the "Operation and
Maintenance Account" (herein referred to as the "Operating Account), and Trustee shall periodically
deposit funds into such Operating Account in accordance with Section 5.02A of the Trust Indenture.
Manager shall use funds in the Operating Account to pay all Operating Expenditures of the Property,
as defined in Section 2.06 hereof, and any other costs relative to the Property as required by the terms
of this Agreement. The third account shall be designated the "Capital Expenditure Account, ~ and
Trustee shall periodically deposit funds into such Capital Expenditure Account periodically as
required under the Approved Capital Budget, as described in Section 2. 08 hereof Manager shall use
funds in the Capital Expenditure Account to pay for all capital acquisitions and improvements under
the Approved Capital Budget. The fol.ll'th account shall be designated the 1'Security Deposit Account"
and the Manager shall deposit funds into and withdraw funds from such Security Deposit Account in
accordance with Section 2.04 herein. All funds in the Collection Account shall be the exclusive
property of Trustee, and Trustee shall have continuous access to such account, including but not
limited to, signatory access. All funds in the Operating Account, Capital Expenditure Account and the
Security Deposit Account shall be the exclusive property of Trustee, and Trustee shall have
continuous access to such Accounts, including but not limited to, signatory access. Manager shall have
concurrent signatory access to the Operating Account, the Capital Expenditure Account and the
Security Deposit Account only. The Authority shall cause Trustee to provide Manager with monthly
statements from all property-related bank accounts, and Manager shall reconcile such monthly
statements.

       The Operating Account authorized by the Account Agency Agreement shall be a non-interest-
bearing checking account. If requested by the Authority, which request shall be made upon
Bondholder Recommendation and Approval, in writing, Manager will transfer funds from the
authorized bank account into an interest-bearing checking account at a depository institution as
Trustee may, from time to time, designate. If an interest-bearing checking account is so
requested, it will be designated as the Property's Operating Account for pwposes of this
Agreement.
                                                   3
                                                                              ASSET_SCC 000003
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 4 of 25




         1.04A Independent Contractor Status. Manager represents to the Authority that it is
engaged in the business of managing properties as an independent contractor, and in that
capacity, is serving as the property manager for the Property on behalf of the Authority. Manager
shall not be liable for any obligation or expenditure incurred on behalf of the Property or on
behalf of the Authority if Manager incurs such obligation within the scope of Manager's
authority and pursuant to the Approved Operating Budget and the Approved Capital Budget. In
contracting for services and products giving rise to the Operating Obligations, Manager shall be
acting solely on behalf of the Authority, and the Authority agrees to indemnify, defend and save
Manager, its principals and employees, harmless from and against all claims asserted and losses
sustained by reason of such obligations (including reasonable attorneys' fees and court costs), so
long as Manager performs its duties in good faith within the scope of this Agreement and so long
as Manager's acts or omissions are not taken in violation of the covenants, duties and obligations
to be performed by Manager under the terms of this agreement and do not constitute gross
negligence, willful misconduct, malfeasance or fraud; provided, however, that nothing contained
herein shall require the Authority to indemnify Manager for any liability arising from Manager's
breach of its covenants, duties and obligations or the gross negligence, willful misconduct,
malfeasance or fraud of Manager, its shareholders, principals, agents, officers, directors or its
employees, and Manager hereby agrees to indemnify and hold the Authority harmless from any
loss, damages, liability, cost or expense (including reasonable attorneys fees and court costs)
which Authority may incur on account thereof. Manager shall advise any contracting party with
whom it deals that Manager is acting on behalf of the Authority and that Manager shall have no
liability for the obligation or expenditure, and may exact a commitment from the contracting
party to look only to the Property or the Authority for payment. Neither this or any other
provision of this Agreement shall be deemed to modify or expand the obligations and limitations
thereon of the Authority as provided by Florida law and the terms of the Trust Indenture.

         1.05A Compliance with Building Regulations. With respect to the Property, any
structure on the Properly, or any equipment thereon, Manager shall, in a manner consistent with
Section 2.16 herein, comply with the requirements of any building codes or with any statute,
ordinance, law or regulation of any governmental body or official thereof, and to promptly notify
the Authority and Trustee of any complaints, warnings, notices or summonses received by
Manager relating to such matters. Manager shall not be obligated to initiate a process of
discovery requiring environmental testing or inspections not normally performed in the routine
operation of the Property, unless specifically requested to do so by the Authority in writing,
which request shall be made upon Bondholder Recommendation and Approval, and at the
Authority's expense. The Authority authorizes Manager to disclose the relationship of the
Authority to the Property to any officials, and the Authority agrees to indemnify, defend and
hold harmless Manager, its principals and employees, from and against all losses, costs,
expenses, claims and liabilities whatsoever which may be imposed on or asserted against them
by reason of any past, present or future violation, or alleged violation of any laws, ordinances,
statutes or regulations, including, without limitation, environmental protection laws, unless any
such violations, or alleged violations, are caused by the gross negligence, willful misconduct,
malfeasance or fraud of Manager.

        1.06A Manager's Liability. Manager assumes no liability whatsoever for any acts or
omissions of the Authority, or any previous or subsequent owners or managers of the Property,
or any agents or any previous or subsequent agents of either. Manager assumes no liability for
any failure of, or default by, any tenant in the payment of any rent or other charges due to the
Authority or in the performance of any obligations owed by any tenant to the Authority pursuant to
any lease or otherwise. Manager assumes no liability for violations of environmental or other
                                                4
                                                                          ASSET_SCC 000004
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 5 of 25




building regulations other than (a) to exercise its best reasonable efforts to comply with such
regulations and (b) to promptly notify the Authority and Trustee of violations or hazards
discovered. Manager assumes no responsibility or liability for the provision of security services or
devices other than to hire and supenise licensed or certified competent contractor(s) providing
security services for the Property.


               ARTICLE 2. MANAGER'S DUTIES AND RESPONSIBILITIES

       2.01     Management Plans. Manager shall prepare a ''Marketing Plan,,, "Operating Budget,,,
and "Capital Budgetw(collectively, the ''Management Pkms'') for each fiscal year during the term of this
Agreement and submit such Management Plans to the Authority, Bondholders and Trustee for
approval at least forty-live (45) days prior to the beginning of such fiscal year. For pwposes of this
Agreement, "fiscal year" shall mean the twelve (12) month period commencing on August 1st of each
year and ending July 31 s, of the following year.

       Trustee shall review the proposed Management Plans and consult with Manager prior to the
commencement of the forthcoming fiscal year in order to agree on an "Approved Marketing Plan,"
"Approved Operating Budget," and "Approved Capital Budget. 11 Trustee shall approve or reject the
Management Plans upon Authority, and Bondholder Recommendation and Approval. All
Management Plans submitted to the Authority, Bondholders and Trustee for review shall be
considered "Accepted and Approved" if there has been no specific written objection thereto from the
Bondholders or Trustee within thirty (30) days from the date they were respectively submitted.

         2.02    Approved Marketing Plan. The Approved Marketing Plan shall establish rental rates,
rental terms, tenant concessions, the policy for dealing with and compensating outside (third party)
brokers, and the method for implementation of marketing strategies for the Property, subject to the
Approved Operating Budget. Manager shall supervise the preparation of all advertising layouts,
brochures, campaigns, and model apartments. Advertising and promotional materials shall be
prepared in full compliance with federal, state, and municipal fair housing laws, and Manager shall not
use Authority's name in such advertising literature without Authority's prior written approval.

         2.03 Leasing. Manager shall, in a manner consistent with Section 2.16 herein, obtain and
keep suitable tenants in the Property and will cooperate with licensed brokers in reasonable manner to
aid in filling any vacancy. Manager is authorized on behalf of the Authority, subject to the leasing
parameters set forth in the Approved Marketing Plan, to negotiate, prepare, and execute all leases,
including all renewals and extensions of leases and modifications of existing leases. Manager is not
authorized to cancel any leases at the Property unless such cancellation (i) conforms to the guidelines
set forth in the Approved Marketing Plan or (ii) is otherwise approved by the Bondholders (subject to
Section 1.03 hereof). The standard lease forms to be used for the leasing of the Property shall be
approved by the Bondholders (subject to Section 1.03 hereof) and shall be used by Manager with such
nonmaterial modifications as the Bondholders (subject to Section 1.03 hereof) shall reasonably
approve. The standard lease forms may be modified or replaced in their entirety by the Bondholders
(subject to Section 1.03 hereof) from time to time. Manager shall execute leases and related
documents on behalf of the Authority. The Authority shall maintain a current "Assumed Name"
certificate on file under the name "Southgate Campus Centre," in the county where the Property is
located. Notwithstanding the foregoing, Manager shall not renew or enter into any leases of
vacant space with commercial or other non-student tenants without the prior approval of the
Authority, such approval to be based on the Authority's sole detennination that any such tenant
would be compatible with the educational purposes of the facility and the Authority.
                                                   5
                                                                             ASSET_SCC 000005
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 6 of 25




        2.04 Security Deposits. Manager is authorized to establish requirements for security
deposits, in accordance with the Approved Marketing Plan, and shall collect and refund security
deposits in accordance with the applicable laws and the terms of each tenant's lease. Manager
shall deposit security deposits into a separate account and, if required by law, pay tenants the
interest earned on such deposit. When Manager deems appropriate, but only after first obtaining
the written approval of the Bondholders (subject to Section 1.03 hereof), Manager may offset
tenant charges with forfeited security deposit amounts and disburse any surplus security deposits
from the Security Deposit Account.

         2.05 Collection of Rents and Enforcement of Leases. Manager shall exercise its best
reasonable efforts to promptly collect all rents and other charges for services provided in
connection with the use or occupancy of the Property. All monies collected shall be deposited
daily in the Collection Account in accordance with Section 1.03A of this Agreement. When
directed to do so by the Authority, or if such actions are authorized in the Approved Marketing
Plan, Manager shall institute the following actions: (a) terminate tenancies, (b) sign and serve
such notices as are deemed necessary by Manager, ( c) institute and prosecute actions to evict
tenants, and recover rents and other sums due, and (d) settle, compromise and release such
actions or suits or reinstate such tenancies. Reasonable attorneys' fees, filing fees, court costs and
other reasonable expenses incurred in connection with such actions and not recovered from
tenants shall be paid out of the Operating Account. Manager may select the attorney of its choice
to handle such litigation unless otherwise directed by the Bondholders (subject to Section 1.03
hereof).

         2.06 Approved Operating Obligations. The term "Operating Obligations,, shall mean
the aggregate of all obligations incurred by Manager, or any agent on its behalf, in connection
with or arising from the ownership, operation, management, repair, replacement, maintenance,
and use or occupancy of the Property including, without limitation, expenditures for any of the
following: (a) license and permit fees, landowner association fees, real estate and personal
property taxes and assessments, and all other charges of any kind and nature by any
governmental or public authority; (b) all management fees set forth in Schedule D hereof and
reimbursable expenses incurred by Manager as set forth in Schedule B; (c) advertising and
marketing expenses and leasing fees and commissions; (d) legal, accounting, engineering and
other professional and consulting fees and disbursements; (e) accounts payable to contractors
and vendors providing labor, material, products, services and equipment to the Property; (1)
premiums for insurance paid with respect to the Property or the operations thereof; (g) tenant
improvements and property and equipment maintenance, repairs and replacements (including
property used in connection with the Property) and segregated reserves therefore; (h) refunds of
security or other deposits to tenants and contracting parties; (i) funds reserved for contingent or
contested liabilities, insurance premiums, and other amounts not payable on a monthly basis; (j)
service contracts and public utility charges and assessments; (k) personnel administration
charges and pre-employment screening and testing costs; (1) onsite payroll costs including salary
and wages, incentive bonuses, holiday and vacation pay, insurance benefits, workers'
compensation premiums or allocable costs for self insurance of such matters, pension and health
and welfare payments, payroll taxes and other governmental assessments so long as such salary
and wage costs and benefits conform to the Approved Operating Budget; and (m) costs of credit
reports, bank charges and like matters. The payment of Operating Obligations shall constitute
"Operating Expenditures."

       2.07 Approved Operating Budget. The Approved Operating Budget shall constitute an
authorization for Manager to expend the amounts approved from the Operating Account;
                                                  6
                                                                            ASSET_SCC 000006
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 7 of 25




provided, however, no single expenditure made for these pmposes shall exceed $2,500.00
without the Bondholders' prior written authorization (subject to Section 1.03 hereof). Manager
shall exercise its best reasonable efforts to ensure that the actual costs of maintaining and
operating the Property shall not exceed the Approved Operating Budget, and Manager shall
explain to the Bondholders in writing each month significant year to date budget variances. If
Manager becomes aware of an actual ( or projected) net variance often percent (10%) or more in
the Approved Operating Budget for any fiscal year, Manager shall explain the cause of the
variance to the Bondholders in the form of a written report, make recommendations in such
report as to curing the current variance and preventing future variances, and, if necessary after
making a full analysis of the cause of the variance and possible remedies, submit to the
Bondholders for their approval (subject to Section 1.03 hereof) in accordance with the timing and
procedures set forth herein a revised Operating Budget for the remainder of such fiscal year.
Notwithstanding the foregoing, Manager shall be authorized to exceed the $2,500.00 limitation
in regard to items which are recurring line items in a budget approved by the Bondholders
(subject to Section 1.03 hereof) (for example, and without limitation, if monthly utility costs and
management fees for the Project exceed $2,500.00, Manager shall not be required to obtain a
separate written authorization for the payment of such recurring line items).

       In cases of emergency, Manager may make expenditures for repairs which exceed the
spending limits set forth in the Operating Budget without prior approval from the Bondholders if
such repairs, in the reasonable judgment of Manager, are necessary to prevent imminent damage
to property or injury to persons. Manager will promptly notify the Authority and Bondholders of
any such emergency expenditures no later than three (3) business days following such
emergency repair, which notice shall describe the cause of the emergency, the repairs undertaken
in connection with such emergency and the cost of such emergency repairs.

        2.08 Approved Capital Budget. The Approved Capital Budget shall constitute an
authorization for Manager to expend the amounts approved for capital acquisitions and
improvements; provided, however, that any capital expenditure over $5,000.00 shall be awarded
on the basis of competitive bidding, solicited in the following manner:

                (a)    A minimum of three (3) written bids shall be obtained for each purchase
where practicable.

               (b)     Each bid will be solicited in a form so that, to the extent feasible,
uniformity will exist in the bid quotes.

                (c)     Manager shall be free to accept or reject any or all bids which are within
the Approved Capital Budget for such capital expenditure; provided, however, that if such
selected bid shall be in excess of$50,000.00, then the Authority's and Bondholders' consent to
such bid (subject to Section 1.03 hereof) shall be required. If the Authority and Bondholders
(subject to Section 1.03 hereof) shall not have objected to such bid or explicitly refused or denied
its consent within thirty (30) days following the date on which Manager have sought such
consent, such bid shall be deemed "Accepted and Approved."

        Manager shall provide the Authority and the Bondholders with a copy of the bid that
Manager accepted on behalf of the Authority. The Authority shall he responsible for capital
expenses incurred in accordance with this Section 2.08 and may authorize payment by Manager
out of available surplus funds in the Capital Expenditure Account.

                                                   7
                                                                             ASSET_SCC 000007
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 8 of 25




        2.9     Public Utility and Service Contracts. Manager shall negotiate and execute, on
behalf of and in the name of the Authority, contracts for water, electricity, gas, telephone,
television, vermin or pest extermination, and any other services which are, in Manager's opinion,
reasonably necessary to properly serve and maintain the Property. All required utility deposits
will be the responsibility of the Authority and each contract shall (a) be in the name of, and at the
expense of, the Authority, (b) unless upon the written request of the Manager, the Authority,
upon Bondholder Recommendation and Approval, agrees otherwise, include a provision for
cancellation thereof by the Authority, upon Bondholder Recommendation and Approval, or
Manager upon not more than thirty (30) days prior written notice, (c) require all contractors
providing services to provide evidence of insurance as specified by the Authority and the
Bondholders (subject to Section 1.03 hereof), and (d) be subject to bid under the procedure as
specified in Section 2.08 if it requires monthly payments in excess of $5,000.00. Any discounts,
rebates or commissions obtained in connection with any such purchases or service contracts shall
be credited to the Operating Account.

        2.10    Onsite Property Employees. Manager is authorized to screen, test, investigate,
interview, hire, supervise, discharge and pay all personnel necessary to maintain and operate the
Properly, subject to this Agreement and the Approved Operating Budget. Alternatively, Manager
may elect to contract with an employment contractor to provide the onsite employees for the
Property and to conduct the employment-related functions referred to in the immediately
preceding sentence, so long as such employment-related costs conform to the Approved
Operating Budget. Such personnel shall in ever}' instance be employees of Manager (and/or of
such employment contractor), and the Authority shall have no right to supervise or direct such
employees; provided, however, that the selection of the property manager for the Property and
senior corporate staff persons assigned to supervise the Properly shall require the Authority's
written approval, which shall be granted or withheld upon Bondholder Recommendation and
Approval. Failure to obtain the Authority's written approval of the property manager and senior
corporate staff persons as required by this Section 2.10 shall give the Authority the right to
terminate this Agreement for cause under Section, 5.02 hereof. If the Authority alters any
material instruction or direction given to the Property employees, or if the Authority assumes the
supervision of the Property employees, then the Authority shall be liable and responsible for such
action. The Authority acknowledges that all Property employees may not devote one hundred
percent (100%) of their respective time to the operation of the Property; and, therefore, Properly
employees shall be deemed to be Property employees only to the extent of their respective time
devoted to the Property, and the salary and fringe benefits of Properly employees shall be
commensurately prorated. Manager (or the employment contractor selected by Manager)
assumes the responsibility for timely compliance with all applicable laws regarding Property
employees, and in connection with such responsibility, Manager hereby indemnifies and holds
the Authority harmless ( or shall cause the employment contractor to indemnify and hold the
Authority harmless) from any and all fees, expenses, lines and penalties which may be assessed
against Manager (or the employment contractor) for any failure by Manager (or the employment
contractor) to comply with employment-related laws and regulations. Except as set forth in the
previous sentence, Manager (or the employment contractor) shall be reimbursed from the
Operating Account for all costs related to pre-employment testing and screening and for all
payroll-related costs pursuant to attached Schedule B to the extent such costs conform to the
Approved Operating Budget.

        2.11 Debt Service and Tax Payments. If requested by the Authority in writing, which
request shall be made upon Bondholder Recommendation and Approval, and if sufficient funds
are available in the Operating Account to satisfy all outstanding (and reasonably anticipated)
                                                 8
                                                                           ASSET_SCC 000008
   Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 9 of 25




Operating-Obligations of the Properly, Manager shall apply any surplus operating funds to pay
(to the extent of such surplus funds) the debt service and taxes due with respect to the Property
pursuant to an order by or requirement of any federal, state, county or municipal authority, or
other similar body having jurisdiction over the Property. Manager, however, shall not take any
action under this Section 2.11 so long as Manager has been notified in writing that the Authority
is contesting, or intends to contest, any such order or requirement. The Authority shall supply all
information necessary for Manager to comply promptly with the requirements of this Section
2.11.

        2.12 Financial Record.keeping. Manager shall maintain, at Manager's premises and at
the Property, all accounting records related to the Property based on the fiscal year. Manager
shall use its own chart of accounts as approved by the Authority and Bondholders (subject to
Section 1.03 hereof), and monthly financial statements will be cut off' on the last day of each
month. Property revenues and expenditures will be accounted for on an accrual basis. Expense
entries on the reports delivered to the Authority, Bondholders and Trustee will appear only as to
expenditures for which Manager has received and processed invoices and other valid charges
against the Property which, as of the date of the report, may be outstanding but not yet processed
by Manager in the ordinary course of its business.

         2.13 Financial Reports. Manager shall furnish those periodic reports of collections,
disbursements, and other accounting matters listed on the attached Schedule C or which are
otherwise agreed to by the Authority and Bondholders (subject to Section 1.03 hereof) and
Manager. Such reports will be sent to the Authority, the Bondholders and Trustee not later than
the fifteenth (15''; day of each month and shall contain data and analysis with respect to the
previous month's financial activities at the Property, as well as year to date reports. To support
the monthly financial reports, Manager shall maintain, at a minimum, at Manager's premises
and/or at the Property copies of the following:


                (a)    Bank statements, bank deposit slips and canceled checks.

                (b)    Comprehensive bank reconciliations.

                (c)    Detailed cash receipts records.

                (d)    Detailed cash expenditure/vendor records.

                (e)     Summaries of adjusting journal entries.

                (f)    Supporting documentation for payroll, payroll taxes and employee

                benefits.

                 (g)    Supporting documents for all fixed assets, including a detailed listing of
all fixed assets.

        2.14    [Intentionally Omitted]

        2.15 Annual Audit. Within sixty (60) days following the conclusion of each fiscal year of the
operation of the Property, in conjunction with the annual audit required under the Trust Indenture,
                                                  9
                                                                            ASSET_SCC 000009
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 10 of 25




Manager shall cooperate with the Authority to cause to be completed an audit and examination of the
books and records maintained by Manager for the Authority, and, as part of such annual audit, cause
such auditing party to perform any and all audit tests relating to the activities performed by Manager
for the Authority. Any and all such audits shall be conducted consistent with the terms of the Trust
Indenture, either at the Property or at any office of the Manager, by an independent certified public
accountant approved by the Authority; provided that the audit required hereunder shall be performed
as part of the annual audit required under Section 11.22 of the Trust Indenture.

        2.16 Management Duties and Operations. Manager, in fulfilling its duties and obligations
under this Agreement, shall (1) operate, manage and lease the Property in the same manner as is
customary and usual in the operation, management and leasing of comparable student residential
and commercial facilities, (2) provide such services as are customarily provided by operators of
such complexes of comparable class and standing as the Property, and (3) act solely with the
care, skill, prudence and diligence under the circumstances then prevailing that a prudent man
acting in a like capacity and familiar with such matters would use in the conduct of any
enterprise of a like character and with like aims. In addition to the other obligations of Manager
set forth herein, and consistent with but not in limitation of the foregoing, Manager shall render
the following services and perform the following duties for the Authority:

              (a)     coordinate the plans of tenants or subtenants for moving into or out of the
Property, with a view towards scheduling such moves so that there shall be a minimum of
inconvenience to other tenants;

               (b)     maintain business-like relations with tenants, including, but not limited to,
receiving, considering and recording tenants' service requests in a prompt and systematic fashion
in order to show that the action with respect to each such request is consistent with the
Authority's lease obligations;

               (c)   use its best reasonable efforts at all times during the term of this
Agreement to maintain the Property according to the highest standards achievable consistent with
operation of comparable student residential and commercial complexes;

               (d)     subject to the Management Plans, cause all such acts and things to be done
in or about the Property as shall be necessary or desirable to comply with any and all laws,
orders, rules and regulations, and, subject to Sections 2.07 and 2.08, to remove any and all
violations affecting the Property placed thereon by any federal, state, county or municipal
Authority having jurisdiction over the Property; provided that if the costs of compliance with any
such order or to remove any such violation are in excess of the Approved Operating Budget
and/or the Approved Capital Budget, but failure to comply would, in the reasonable judgment of
Manager, expose the Authority or Manager to criminal liability, Manager may cause such order
to be complied with or such violation to be removed in accordance with the provisions for
emergencies set forth in Section 2.07;

             (e)    cause to be prepared and filed all necessary forms relating to the
maintenance and operation of the Property required by any federal, state, county or municipal
authority;

               (f)     cooperate with the Authority's accountants, auditors and other
representatives in regard to the annual audit and periodic inspection of the books of account of
the Authority;
                                                 10
                                                                            ASSET_SCC 000010
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 11 of 25




               (g)    cooperate with the Authority's accountants in regard to the preparation
and filing on behalf of the Authority of all federal, state, city and other income or other tax
returns required by any governmental authority (including the preparation and filing by Manager
of any applicable IRS Form 1099 within the time required by law);

                (h)    when the books of tentatively assessed valuations of the taxing authority
having jurisdiction over the Property are opened for public inspection in each year, ascertain the
assessment of the Property, report each assessment to the Authority, and if required by the
Authority, cooperate with the Authority's attorneys and other representatives in the preparation of
applications for correction of the assessed evaluation and/or tax liability;

                (i)    promptly investigate and make a full written report to the Trustee,
Bondholders, Authority and insurance carrier(s) as to all alleged accidents and/or alleged claims for
damages related to the ownership, operation, management and maintenance of the Property
(including, without limitation, any personal injury or property damage occurring to or claimed by any
tenant or third party on or with respect to the Property) of which Manager becomes aware in the
normal course of operation of the Properly and the estimated cost of repair, and, in connection with
this duty:

                        (i) Manager shall acquaint itself with all the terms and conditions of all
insurance policies, cooperate with all insurance carriers, and shall do nothing to jeopardize the rights of
the Authority and/or any other party insured under such policies; and

                         (ii) Manager shall forward to the insurance carrier any summons, subpoena
or other similar legal documents served upon Manager with copies to the Bondholders, Authority and
Trustee;

                ©       enforce any environmental clause in any lease and immediately notify the
Bondholders, Authority and Trustee of any dumping, use or leakage of any applicable toxic waste or
material in or near the Property of which Manager has knowledge;

               (k)    cause an inventory to be taken at least annually of all major furniture, office
equipment, materials, supplies, maintenance tools and any other major equipment or material
belonging to the Properly; and

                 (1)    set up and maintain orderly and accurate files containing rent records,
leases and subleases, lease briefs (pursuant to the lease brief form upon which the Authority and
Bondholders (subject to Section 1.03 hereof) and Manager shall agree), tenant improvements
committed and made, leasing commissions paid or incurred, correspondence, receipted bills and
vouchers and all other documents and papers pertaining to the Property and the operation and
maintenance thereof, all of which shall at all times be the properly of the Authority, and deliver
such files to the Authority, with a copy to Trustee, promptly upon termination of this Agreement.


             ARTICLE 3. AUTHORITY'S DUTIES AND RESPONSIBILITIES

        3.01 Transfer of Operating Funds from Collection Account to Operating Account. Subject
to Section 5.02A of the Trust Indenture, Trustee shall disburse and transfer on a monthly basis from
the Collection Account to the Operating Account funds sufficient to cover the then currently
anticipated Operating Obligations and capital expenditures, as set forth in the Approved Management

                                                   11
                                                                               ASSET_SCC 000011
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 12 of 25




Plans, for each upcoming monthly accounting and operating period. Such periodic transfer of funds
from the Collection Account to the Operating Account shall occur by wire transfer or other
appropriate means on or before the second (2nd ) business day of each monthly accounting and
operating period. If funds in the Operating Account become insufficient to cover all Operating
Obligations and capital expenditures, the Authority agrees to, subject to the availability of such
from funds held by the Trustee, within live (5) days after notice, cause sufficient funds to cover
the deficiency to be deposited into the Operating Account. The Authority shall not be required to
cause the transfer to the Operating Account of funds sufficient to cover any Operating
Expenditures or capital expenditures which are in excess often percent (10%) over the applicable
Approved Operating Budget or the Approved Capital Budget and shall do so only upon
Bondholder Recommendation and Approval. If Operating Expenditures or capital expenditures
are in excess of ten percent (10%) over the applicable Approved Operating Budget or the
Approved Capital Budget, Manager shall provide the Authority, the Bondholders and. Trustee
with written variance reports explaining such variances in expenditures and providing
recommendations to cure such variances. Manager shall not be obligated to advance its own
funds on behalf of the Authority, or incur any liability in its own name.

        3 .02 Manager's Compensation. The Authority agrees to pay Manager for services
rendered in managing the Property in accordance with the terms of this Agreement the fees
specified in the attached Schedule D. Manager1s Base Management Fee shall be paid from the
Operating Account or, if necessary, funded pursuant to Section 3.01 above. Manager1s Incentive
Fee shall be paid only alter the completion of the annual audit described in Section 2.15 hereof.

              Manager acknowledges that Authority shall have input into any bonuses paid by          /
the Manager from the Incentive Management Fee.

       3.03 Manager's Costs to be Reimbursed. The Authority agrees to promptly reimburse
Manager for costs actually incurred by Manager in managing and leasing the Property in
accordance with the terms of this Agreement, as specified in the attached Schedule B.
Reimbursement of Manager shall be made from the Operating Account or, if necessary, funded
pursuant to Section 3.02 above.


                    ARTICLE 4. INSURANCE AND INDEMNIFICATION

        4.01 Property and Liability Insurance. Consistent with Section 11.10 of the Indenture,
Manager shall, on behalf of the Authority and at the Authority's expense, keep in force at all
times insurance as specified by the Authority and the Bondholders (subject to Section 1.03
hereof) from time to time to protect the Authority and Manager against physical damage (e.g.,
fire with extended coverage endorsement, boiler and machinery) and against liability for loss,
damage or injury to property or persons, which might arise out of the use, occupancy,
management, operation or maintenance of the Property. Manager shall recommend to the
Authority and the Bondholders the types and amounts of insurance coverage for the Property,
and based upon such recommendations, the Authority and the Bondholders (subject to Section
1.03 hereof) will either approve such types and amounts of coverage or direct Manager to
procure other types and/or amounts of coverage; provided that liability insurance must at least
include (a) a commercial general liability policy which shall have bodily injury and property
damage combined single limits of not less than $42,000,000 each occurrence, $2,000,000
aggregate, and (b) an excess liability (wnbrella) insurance policy with bodily injury and property
damage combined single limits of not less than $8,000,000. Such liability insurance shall be
                                                12
                                                                          ASSET_SCC 000012
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 13 of 25




deemed to be primary coverage over any general liability insurance carried by Manager and must
cover claims asserted by reason of alleged wrongful actions, fault or negligence on the part of
third parties and independent contractors, including persons employed by or acting on behalf of
the Property and the Authority. Such insurance shall provide for the payment of all costs of
defense of any claims. Any deductible required under such insurance policies shall be at the
Authority's expense. The Authority shall be named as an additional insured on all such policies
of insurance, and the Authority shall he listed as loss payee on all such policies of insurance.
Manager may elect to maintain at Manager's expense, additional separate insurance to cover its
own risks, and such insurance shall not be available to cover risks of loss or claims made against
the Property or the Authority.

         Liability insurance shall be written by a solvent and reputable carrier licensed to do
business in the state in which the Property is located. Manager shall furnish to the Authority,
with copies to the Bondholders and Trustee, certificates evidencing such insurance and duplicate
copies of such policies within ten (10) days after the execution of this Agreement. The
certificates evidencing insurance shall have attached thereto an endorsement from the actual
policy that the Authority, Manager and Trustee shall be given at least thirty (30) days written
notice (by certified mail) prior to cancellation, non-renewal, or any material change in the subject
policy. If certificates of insurance are not furnished to the Authority (and copies of such
certificates to the Bondholders and Trustee) within the time limits specified in this Section 4.01,
or if any insurance coverage required hereunder is the subject of any notice of cancellation or
default, or any change materially reducing the Authority's and Manager's protection there under
and Manager fails to immediately take such action as may be necessary to continue or reinstate
the required coverage, or, if any coverage is reduced below that which is required pursuant to
this Agreement, the Authority, upon Bondholder Recommendation and Approval, shall secure
the required insurance and direct that Trustee pay all premiums and acquisition costs therefore
out of the Operating Account.

        4.02 Workers' Compensation Insurance. Manager shall maintain workers'
compensation insurance ( or a substitute form of insurance providing equivalent protection)
covering all employees of Manager employed in, on or about the Property so as to provide
statutory benefits required by state and federal laws. The Authority shall reimburse Manager for
the cost of providing workers' compensation insurance pursuant to the attached Schedule B.

        4.03 Fidelity Insurance. Manager shall maintain, at the Authority's expense, a
comprehensive fidelity insurance policy to include depositors forgery in amounts of not less than
$500,000 per employee of Manager. Such fidelity insurance policy shall be endorsed to provide
that it may not be canceled or altered without thirty (30) days prior written notice to the
Authority and Trustee.

        4.04    Indemnification.

                a)      The Authority and Manager intend to look initially to the insurance
coverage required pursuant to Sections 4.01, 4.02 and 4.03 above for both legal defense and
payment of any applicable claims, without regard to the following indemnities. The parties agree
that, notwithstanding any indemnity language to the contrary, if a claim, liability, loss or expense
arises which is covered by the insurance required pursuant to Sections 4.01, 4.02 and 4.03 above,
the Authority and Manager shall cause such insurance to be paid in accordance with such
policies, and to the extent of such payment, the indemnities provided below shall not apply. To
the extent insurance is not available, or any claim is not fully paid by applicable insurance, the
                                                 13
                                                                           ASSET_SCC 000013
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 14 of 25




parties agree that the indemnity provisions of this Section 4.04 shall control. As to any claims
paid by insurance, the parties agree to waive all rights of subrogation, provided that such waiver
does not invalidate any insurance policy or materially adversely affect the premium rates for such
insurance.

                 b)     Subject to the limitations set forth in Section 1.04A hereof, the Authority
shall indemnify, defend and hold harmless Manager, its principals and employees (collectively
referred to as "Manager" for the purposes of this subsection 4.04(b)), from and against any and all
claims, proceedings, liabilities, losses, costs and expenses (including reasonable attorneys' fees and
costs of defense) incurred by or asserted against Manager as a result of any act or omission (or
allegation thereo~ including allegations of simple negligence) by (i) the Authority or (ii) Manager in
its capacity as the property manager, including but not limited to, any liability for which insurance
coverage is required pursuant to Section 4.01 above and not actually provided by the Authority.
Notwithstanding the foregoing, Authority shall not indemnify Manager from and against acts or
omissions constituting Manager's gross negligence, willful misconduct, malfeasance or fraud, except
as covered by the insurance coverage required pursuant to Sections 4.01, 4.02 and 4.03, above and
nothing in this Section 4.04 or elsewhere in this Agreement shall be construed to release or
indemnify Manager from liability to the Authority for a breach or violation of any of the covenants,
duties and obligations to be performed by Manager under the terms of this Agreement.

                c)      Manager shall indemnify, defend and hold harmless the Authority and the
Authority's officers, directors, employees, partners, principals, attorneys and agents (collectively
referred to as the "Authority" for the purposes of this subsection 4.04(c)), from and against any
and all claims, proceedings, liabilities, losses, costs and expenses (including reasonable attorneys'
fees and costs of defense) incurred by or asserted against the Authority, to the extent not covered
by the insurance coverage required pursuant to Sections 4.01, 4.02 and 4.03 above, as a result of
any act or failure to act by Manager if it is determined that Manager acted in a manner volatile of
any of the covenants, duties and obligations to be performed by Manager under the terms of this
Agreement, or adjudged to constitute gross negligence, willful misconduct, malfeasance or fraud.

               d)     All indemnifications set forth in this section or elsewhere in this
Agreement inuring to the benefit of the Authority shall extend to and be deemed to encompass
and apply to the Authority's members, staff, attorneys and other representatives.

        4.05 Expenses of Litigation. Without limiting the foregoing, the Authority shall pay all
expenses incwred by Manager, including, but not limited to, costs of defense and reasonable attorneys'
fees, and any liability, lines, penalties or the like, in connection with (a) any claim subject to indemnity
by the Authority under Section 4.04 and (b) any claim, proceeding or suit involving an alleged violation
of any law, regulation or ordinance pertaining to fair employment, fair credit reporting, environmental
protection, rent control, taxes or fair housing, including, but not limited to, any law, regulation or
ordinance prohibiting discrimination on the basis of race, sex, sexual orientation, creed, color, religion,
national origin or mental or physical handicap; provided, however, that the Authority shall not be
responsible to Manager for any such claims or expenses if it is determined that Manager's violation of
such law, regulation or ordinance was a result of the Manager's violation of any of the covenants, duties
and obligations to be performed by Manager under the terms of this Agreement or due to Manager's
gross negligence, willful misconduct, malfeasance or fraud .

                                         ARTICLE 5. TERMINATION

        5.01 Immediate Termination. Manager may terminate this Agreement upon five (5)
                                          14
                                                                                 ASSET_SCC 000014
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 15 of 25




business days prior written notice to the Authority and Trustee if the Authority fails to cure a
deficiency or to deposit sufficient funds in the Operating Account to cover all current Operating
Obligations as required by Section 3.01 or if the Authority fails to pay the fees due to Manager in a
timely manner, or fails to comply with each of its other obligations under this Agreement. Such notice
to terminate shall not affect or impair any right which has accrued to either party prior to the dale of
such notice.

         5.02     Termination for Cause. The Authority may terminate this Agreement for cause at any
time during the term (or any renewal of the term) of this Agreement by giving Manager notjce that the
Agreement shall cease immediately upon Manager's receipt of such notice; provided that the Authority
shall and may only terminate this Agreement for cause upon Bondholder Recommendation and
Approval. After the termination of this Agreement pursuant to this Section 5. 02, the Authority shall
not be responsible or liable hereunder for the payment of any further fees, compensation or expenses
to Manager, other than reimbursement of expenses properly documented and supported by invoices
or receipts and any other fees accrued up to the date of such termination for cause. "Cause" includes
Manager's (or Manager's employee's) gross negligence, willful misconduct, malfeasance or fraud or
Manager's failure to fulfill any of its material obligations hereunder; provided that if Manager fails to
fulfill any of its material obligations hereunder and such breach is curable, the breach shall not be
considered "cause" hereunder unless and until the Bondholder or Authority have given Manager
written notice of such breach and an opportunity to cure such breach within thirty (30) days following
the effective date of such notice and Manager has not cured such breach within the thirty (30) day
period.

        5.03 Authority Responsible for Payments. The Authority shall be responsible for the direct
handling and payment of invoices received after notice of termination; provided that to the extent of
available operating funds in the Operating Account, Manager may, but shall not be required _to,
continue to pay obligations incurred by the Properly through the tennination date, not including
Manager's fees and reimbursements. Upon notice of termination, Manager shall submit to the
Authority an estimate of the additional funds required to pay all Operating Obligations incurred by the
Property through the termination date. The Authority shall promptly remit all additional funds
required by such estimate, and Manager shall not be obligated to advance its own funds for payment of
obligations incurred on behalf of the Property or the Authority.

        5.04    Final Accounting.

                  (a)   Concurrently with the date of the termination of this Agreement, Manager
shall deliver to the Authority (or shall relinquish its control over) all funds in all accounts related to
the Property, including the Operating Account, the Capital Expenditure Account and any account for
security deposits.

               (b)    Within forty-five (45) days after termination, Manager shall deliver to the
Authority, with copies to the Bondholders and Trustee:

                       (i)     A final accounting, reflecting the balance of income and expenses
pertaining to the Property as of the date of termination.

                        (ii)   All original records, contracts, leases, receipts or deposits, unpaid
bills and other papers or documents in Manager's custody or control necessary to the management of
the Property.


                                                   15
                                                                               ASSET_SCC 000015
 Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 16 of 25




       5 .05 Manager's Retention of Copies. Manager shall be entitled to retain copies of or have
reasonable access upon request to all documents referred to in paragraph 5.04(b) (ii).

       5.06 No Waiver of Rights. No termination of this Agreement shall operate to waive,
diminish or impair any right that has accrued to either party to the date of tennination, nor shall any
termination under this Article V impair either party's right to indemnity under this Agreement.


                                        ARTICLE 6. NOTICES, ETC.

        6.01 Notices. All notices provided for in this Agreement shall be in writing and shall be
given to the Authority, Trustee, the Bondholders or Manager at the address set forth below or at such
other address as they individually may specify thereafter by written notice in accordance herewith.

                If to Authority:                       Leon County Educational Facilities Authority
                                                       3623 Robinhood Road
                                                       Tallahassee, Florida 32312
                                                       Attention: Executive Director

                                                       and

                                                       Terrell C. Madigan
                                                       Madigan Law Firm
                                                       PO Box 10321
                                                       Tallahassee, Florida 32302-2321

               With a copy to:                         The Controlling Series A Bondholder
                                                       Invesco
                                                       1 Parkview Plaza
                                                       Oakbrook Terrace, IL 60181
                                                       Attention: Account Manager

               with an additional copy to:             The Committee on
                                                       Behalf of the Series
                                                       1998B Bonds
                                                       1 Retama Parkway
                                                       Selma, Texas 78154
                                                       Attention: Committee Chairman

               with an additional copy to:             US Bank Association, as Trustee
                                                       225 East Robinson Street, Suite 250
                                                       Orlando, Florida 32801
                                                       Attention: Kathy Broecker

               If to Manager:                          Asset Campus Housing, Inc.
                                                       675 Bering Drive, Ste. 200
                                                       Houston, Texas 77057-2268
                                                       Attention: Michael S. McGrath

                                                  16

                                                                             ASSET_SCC 000016
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 17 of 25




         Such notices shall be deemed effective upon actual delivery, or if mailed, certified return
receipt requested, postage prepaid, properly addressed, three (3) days after posting.


         6.02 Consents and Approvals. All consents and approvals and waivers required or
asserted hereunder shall be in writing and signed by the party against whom such consent,
approval, waiver or notice is urged; provided that no written consent or approval of the Authority
or its representatives shall be required for any action that Manager may, in its reasonable good
faith judgment, find it necessary to lake in the event of an emergency. Each person listed in
Section 6.01 hereto designates the person(s) listed in Section 6.01 as the person(s) from whom
any consents or approvals required hereunder may be obtained. The Authority further agrees to
give Manager notice of any change in the designations; provided that the Authority shall at all
times designate at least one person from whom consents or approvals required hereunder may be
obtained and shall furnish to Manager current information concerning the address and telephone
number at which such person may be contacted at all times. Until Manager has received notice of
such change, Manager shall be entitled to rely on any consents or approvals given by the
previously designated person in connection with any matters hereunder.

         6.03 Cooperation. The Authority shall keep Manager advised of its complete name at
all times, including any change of such name. The Authority and Manager will cooperate to
facilitate and promote the mutual objectives of managing the Property.

        6.04 Assignment Manager may not assign this Agreement without the prior written
consent of the Authority and the Bondholders (subject to Section 1.03 hereof). In addition, no
assignment by Manager shall be effective unless (a) the assignee shall have first assumed, in
writing, the obligations to be performed by the assignor, and (b) an executed copy of the
assignment and assumption shall have been delivered to and approved by the Authority and
Bondholders (subject to Section 1.03 hereof). The Authority may assign this Agreement without
the Manager's consent; provided that the Authority may only assign this Agreement upon
Bondholder Recommendation and Approval and must provide Manager with prior written
notification and written evidence of Bondholder Recommendation and Approval of such
assignment. No assignment by the Authority shall be effective unless the assignee shall have first
assumed, in writing, the obligations to be performed by the assignor. Any permitted assignment
shall relieve the assigning party from all further liability for performance hereunder except for
obligations theretofore accrued or liabilities for acts or omissions that theretofore occurred or
were omitted.

       6.05 Pronouns. Where appropriate to the context, words of one gender include all
genders, and the singular includes the plural and vice versa.

       6.06 Amendments. Any amendment to this Agreement must be set forth in a written
instrument duly executed by both the Authority and Manager and ratified by the Controlling
Series A Bondholder and the Majority of the Series B Bondholders; provided that the parties
may not modify the term of this Agreement as set forth in Section 1.02A hereof or Manager's
compensation as currently set forth in Schedule D hereto, unless the parties first obtain the
opinion of a nationally recognized bond counsel that the Agreement, as amended, will not cause
the Bonds to become taxable.

        6.07   Representations. Manager covenants, represents and warrants that it is fully
                                                 17
                                                                            ASSET_SCC 000017
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 18 of 25




qualified to manage real estate such as the Property and perform all obligations, covenants and
duties asswned by Manager hereunder. Manager agrees to comply with all applicable laws now
or hereafter in effect. Manager represents that it is both competent and experienced in the field
of management of student and residential and commercial properties of the type, size and class
of properties similar to the Property. Manager has made no representations to the parties hereto
except as are set forth herein.

       6.8     Complete Agreement. This Agreement together with all schedules attached hereto and
made part hereof supersedes all previous agreements, understandings and representations made
by or between the parties hereto.

        6.9    Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to conflict of law provisions. All obligations
hereunder shall be deemed performable in Leon County, Florida.

        6.10 Legal Construction. If any one or more of the provisions contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalid provision shall be deemed severable and shall not affect
the validity or enforceability of any other provisions of this Agreement, all of which shall remain
fully enforceable.

        6.11   Captions. The captions used in this Agreement are solely for convenience and shall
not be deemed to constitute a part of the substance of the Agreement for purpose of its construction.

         6.12 Competitive Projects. Manager may, individually or with others, engage in or possess
an interest in any other projects and ventures of every nature and description, including, but not
limited to, the ownership, financing, leasing, operation, management, brokerage, development and sale
of real property and building projects other than the Property, whether or not such other ventures or
projects are competitive with the Property; provided that Manager agrees that so long as it is the
Manager hereunder, neither Manager nor any company or entity affiliated with Manager will engage in
the development, managing or leasing of any other student housing project and/or of any other retail
store(s) or food service outlet(s) which are equivalent to or competitive with the Property (a
"Competing Project) located within a geographical area surrounding the Property within a radius of
five (5) miles there from, unless Manager first obtains the written consent of the Authority and
Bondholders (subject to Section 1.03 hereof). If Manager or any company or entity affiliated with
Manager engages in the development, management and/or leasing of any Competing Project within
such five (5) mile radius of the Property during the term of this Agreement without the prior written
consent of the Authority and Bondholders (subject to Section 1.03 hereof), the Authority shall, upon
Bondholder Recommendation and ApproYal, terminate this Agreement for cause pursuant to the
provisions of Section 5.02 hereof.

        6.13 Ratification. The Controlling Series A Bondholder and the Majority of the Series
B Bondholders execute and bind themselves to this Agreement for the purpose of indemnifying the
Authority and ratifying the Agreement and granting each of their approval and consent hereto as
required by the Trust Indenture. By its execution of this Agreement, Controlling Series A
Bondholder and the Majority of the Series B Bondholders assume no obligations hereunder other
than such indemnification, ratification, approval and consent.




                                                  18
                                                                             ASSET_SCC 000018
                                                                                                                       LgJ UU-1_
12/10/2012 10:33 FAX 630 684 6050                  FIXED INCOME

                                                                        Ci"'" Ac:i 11
            Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 19   of 25                       (2.                H0 :; Yh   O .--.,--.,


                                                                                               713 2~8 5111

                   IN WITNESS WHEREOF the parties have executed this Agreement the \                     0~day of
                  A.q( \\ ,          2012, but effective as of the first (I") day of August, 2012.


                   MANAGER:




                   Address:                       675 Bering Drive, Ste. 200
                                                  Houston, Texas 77057-2268


                   AUTHORITY:                     LEON COUNTY EDUCATIONAL
                                                  FACILITIES AUTHORITY


                                                  By:
                                                          Name:    -1./...~~~U-l.!!U.!~~::......_
                                                          Title:

                   Address:                       3623 Robinhood Road
                                                  Tallahassee, Florida 32312


                   CONTROLLING SERIES

                  A BONDHOLDER:                 VAN KAMPEN IDGHYIEID MUNICIPAL FUND*
                                                VAN KAMPEN STRATEGIC MUNICIPAL INC01\ffi                       FUND*


                                                   By:    'f.,t,/~ <J ~ ·
                                                          Name: W 1111 ~. ...._ O /3!4          "'" 1(
                                                          Title: L/l c:a. e~1 > d ~


                  Address:                        1 Parkview Plaza
                                                  Oakbrook Terrace, IL 60181

           The Controllirtg Series A Bondholder is executing this Agreement solely for the purposes set forth in
           Section 6.13 hereof.

           *See Rider 1


                                                             19

                                                                                            ASSET_SCC 000019
Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 20 of 25




RIDER 1

As provided for in Section 8.1 of the Agreement and Declaration of Trust of the
Van Kampen Tax Free Trust (the "Trust") dated as of May 10, 1995 and further
amended (under which the Trust is organized as a business trust under the laws
of the State of Delaware and the Van Kampen Strategic Municipal Income Fund
(the "Series") is organized as a series of the Trust), the shareholders, trustees,
officers, employees, and other agents of the Trust and the Series shall not
personally be bound by or liable for the matters set forth hereunder, nor shall
resort be had to their private property for the satisfaction of any obligation or claim
hereunder. A Certificate of Trust referring to the Agreement and Declaration of
Trust of the Trust is on file with the Secretary of State of Delaware.


As provided for in Section 8.1 of the Agreement and Declaration of Trust of the
Van Kampen Tax-Exempt Trust (the "Trust") dated as of May 10, 1995, as
amended and restated as of June 21, 1995 and subsequently amended (under
which the Trust is organized as a business trust under the laws of the State of
Delaware and the Van Kampen High Yield Municipal Fund (the "Series") is
organized as a series of the Trust), the shareholders, trustees, officers,
employees, and other agents of the Trust and the Series shall not personally be
bound by or liable for the matters set forth hereunder, nor shall resort be had to
their private property for the satisfaction of any obligation or claim hereunder. A
Certificate of Trust referring to the Agreement and Declaration of Trust of the
Trust is on file with the Secretary of State of Delaware.




                                          20
                                                                   ASSET_SCC 000020
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 21 of 25




                                         SCHEDULE A

                             ACCOUNT AGENCY AGREEMENT

     This Account Agency Agreement is made by and between ASSET CAMPUS
HOUSING, INC. {''Manager? and LEON COUNTY EDUCATIONAL FACILITIES
AUTHORITY (the "Authority?.

NOW, THEREFORE, the parties hereto agree as follows:

        1.      Legal Authority. The Authority represents and warrants to Manager that it has the
legal right and Authority to enter into the Management Agreement between the parties hereto of
even date herewith and that it is the owner of the real property commonly known as the
Southgate student housing facility ("Property'?, located in Tallahassee, Florida. The Authority
further represents and warrants to Manager that the Authority's Tax Identification Number is 59-
3033117. The Authority shall immediately advise Manager in writing of any change in control
of the Property or in the legal or assumed name of the Authority.

        2.     Collection Account. The Authority engages Manager to collect rents and other
funds related to the Property, and Manager agrees to deposit, in trust for the benefit of Trustee,
all collected funds related to the Property into a demand deposit account entitled the "Rent
Payment" (herein referred to as the "Collection Account'? with Trustee, a national banking
association. Manager agrees that Trustee is the legal owner of all funds on deposit in the
Collection Account (although such funds are held by Trustee for the benefit of the Bondholders),
and Manager shall have no access to such Account or to the funds therein. Manager will not
commingle any other funds with those maintained in the Collection Account.

        3.      Operating Account Manager shall maintain the demand deposit account entitled
the "Operation and Maintenance Account" (herein referred to as the "Operating Account?.
Manager agrees that Trustee is the legal and beneficial owner of all funds on deposit in the
Operating Account. Manager will not commingle any other funds with those maintained in the
Operating Account and shall not withdraw any amounts there from except as provided herein or
in that certain Management Agreement executed of even date herewith between Manager and
the Authority (the ''Management Agreement?.

        4.     Capital Expenditure Account. Manager shall open and maintain the demand
deposit account entitled the "Capital Expenditure Account." Manager agrees that Trustee is the
legal and beneficial owner of all funds on deposit in the Capital Expenditure Account. Manager
will not commingle any other funds with those maintained in the Capital Expenditure Account
and shall not withdraw any amounts there from except as provided herein or in the Management
Agreement.

       5.      Security Deposit Account Manager shall open and maintain the demand deposit
account entitled "Security Deposit Account." Manager agrees that Trustee is the legal and
beneficial owner of all funds on deposit in the Security Deposit Account. Manager will not
commingle any other funds with those maintained in the Security Deposit Account and shall not
withdraw any amounts there from except as provided herein or in the Management Agreement.



                                               22
                                                                          ASSET_SCC 000021
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 22 of 25




          6.       Operating Account, Capital Expenditure Account and Security Deposit Account
Access.

                a.      Manager shall act as the paying agent for the Authority and, in the
conduct of its business related to the Property, shall have the right to withdraw funds from the
Operating Account, the Capital Expenditure Account and the Security Deposit Account in
accordance with the Management Agreement, and Trustee may rely on the Authority's
delegation of this right to Manager. In addition, Trustee shall have full power and authority to
withdraw any and all funds deposited in the Operating Account, the Capital Expenditure
Account and the Security Deposit Account, and upon doing so, will immediately notify
Manager. Trustee shall have no liability to the Authority for any payment by Bank of funds on
deposit in the Operating Account or the Capital Expenditure Account or the Security Deposit
Account to or on behalf of Manager.

               b.      The Authority shall rely exclusively on Manager to receive all
correspondence and statements of information with respect to the Operating Account, and Bank
may direct such correspondence and statements to Manager. Such information shall at all times
be available for inspection and copying by the Authority.

          7.       Information Returns (IRS Form I099MISC Reporting).

               a.     Manager shall timely transmit to the Internal Revenue Service and to the
payees appropriate Statements for Recipients of Miscellaneous Income for payments made from
the Operating Account.

                   b.     Manager has the authority to sign the transmittal on behalf of the
Authority.

              c.      Manager has the responsibility, conferred on it by the Authority, to
request the Tax Identification Numbers of recipients or others for whom information is being
reported.

      8.     Termination. This Agreement will terminate upon the termination of the
Management Agreement and the relinquishment by Manager of its control over the Operating
Account and the Capital Expenditure Account pursuant to Section 5.04(a) of the Management
Agreement.

       IN WI1NESS THE~             F, the parties hereto have executed this Agreement by their duly
authorized officers on             O         , 2012, to be effective as of August 1, 2012.
                                                         LEON COUNTY EDUCATIONAL
                                                         FACILITIES AUTHO



               e: Michael S. McGrath

Title: President

Date:
        - -- -- - - - -- -                        23
                                                                             ASSET_SCC 000022
                                                                            01:52:04p.m.   11-18-2013      2 /2
1111     Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 23 of 25




                                               SCHEDULEB

                               MANAGER'S COSTS TO BE REIMBURSED


              I.    Direct payroll costs of employees assigned onsite duties in accordance with
       the Approved Operating Budget:

                      A.     Regular, overtime, and holiday pay
                      B.     Incentive bonuses
                      C.     Annual leave time (vacation and illness) allowed by Manager's
                             employment policy

               II.    Payroll taxes and related personnel costs of employees assigned onsite duties at
       the Property at the actual cost thereof, which are subject to periodic change with written notice
       to the Authority of the effective date of such change. In no event will the amount charged by
       Manager for such payroll costs, taxes and employee-related benefits exceed those expenditures
       actually incurred by Manager (or by the employment contractor selected by Manager) on behalf
       of the Authority.

              ill.    Cost of providing resident rent bills, vendor checks, envelopes and postage; and
       other materials supplied by the Manager as required for operation of the Property and billed at
       one dollar ($1.00) per tenant per month.

             IV.     Direct expenses of the Manager relating to the Property such as photocopying
       expenses special handling postage, and long distance phone charges.

              V.    Travel, lodging and meal expenses actually incurred by Manager, its officers,
       employees and agents in performing Manager's duties under this Agreement (i) not to exceed
       $1,000.00        th or $12,000.00 per fiscal year thereafter during the term of this Agreement
       without a ro al o the Bondholders (subject to Section 1.03 of the Management Agreement).




                                                      24



                                                                                    ASSET_SCC 000023
  Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 24 of 25




                                          SCHEDULEC

                     LIST OF PERIODIC ACCOUNTING REPORTS
                     AND PROPERTY OPERATING STATEMENTS

The following reports and operating statements are provided monthly:

1) Detailed Balance Sheet

2) Consolidated Income Statement/Budget Variance Report

3) Detailed Income Statement/Budget Report

4) Capital Expenditure Report

5) Property Rent Roll

6) Aged Delinquency Listing

7) Monthly Narrative of Leasing Efforts


The following reports and operating statements are provided upon Authority, Bondholder or
Trustee request:

1) Detailed General Ledger

2) Copy of Bank Reconciliations and Supporting Bank Statement

3) Check Register

4) Report on Deferred Maintenance




                                           25
                                                                        ASSET_SCC 000024
1111                                                                          01:51:46p.m.    11-18-2013              1 /2
        Case 4:20-cv-00173-MW-MAF Document 84-3 Filed 03/25/21 Page 25 of 25
                                                                                      I '---s . ,., £c..J I tfe,., sy-yi_c;" ,,
                                                                                     71      3 2C"? $/I/
                                                                                              2-f17t?5
                                          SCHEDULED MANAGER'S

                                               COMPENSATION

       I.      Base Management Fee. Manager's base compensation for management of the Property
       shall be a fee (the "Base Management Fee) as follows:

                   Three percent (3.0%) of gross monthly collections if occupancy is below 90%

         In addition, the Owner agrees to pay, in arrears, an additional quarter percent (.25%) to
           the Agent as an Incentive management fee if the property reaches between ninety-one
          percent (91%) and ninety five percent (94%) occupancy. If occupancy reaches 95% or
         greater, the fee will increase another quarter percent and remain at Three and Oue half
               percent (3.5%) of gross monthly collections, unless property falls below 95%.

       Payment of the Base Management Fee will be made from the Operating Account monthly
       beginning on August l, 2012, and thereafter on or before the fifth (5th) day of each succeeding
       month during the term of this Agreement. Upon the termination of this Agreement on a day other
       than the last day of the calendar month, the Base Management Fee shall be prorated on a per
       diem basis up to the date of termination.

       II.     Incentive Fees. In addition to the Base Management Fee (and any other fees paid to
       Manager and expenses reimbursed to Manager) and in order to provide incentive to Manager to
       generate increased revenue at the Property, the Authority hereby agrees to pay to Manager
       incentive fees (the "Incentive Fees) in the following manner:

       If the property should reach:

                                90% occupancy - $45,000.00 shall be paid to Manager

                                95% occupancy- $55,000.00 shall he paid to Manager



       The Authori1y shall pay the Incentive Fee for each fiscal year (or portion thereof) to Manager
       only upon corn letion of the annual audit (referred to in Section 2.15 of this Agreement) for the
       applicab         ear.




       Initials:   0!2_($




                                                       26




                                                                                     ASSET_SCC 000025
